Citation Nr: 0904677	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1991 to July 
1994.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
chronic sinusitis, which he contends began in service.  He 
reports symptoms of nasal congestion, shortness of breath, 
and pain.  

The evidence shows that the Veteran has a history of 
respiratory disorders.  His service treatment records 
indicate that he was seen on numerous occasions with 
complaints of headache, coughing and wheezing, nasal 
congestion, and shortness of breath.  He was diagnosed with 
upper respiratory infection, bronchitis, and possible acute 
respiratory failure in service.  

Since leaving service, the Veteran has received VA and 
private treatment for his respiratory symptoms on several 
occasions.  At a VA examination in September 2003, he was 
diagnosed with possible chronic sinusitis, and the examiner 
stated that "there is a relationship between his nasal 
symptoms and his chest symptoms."  The Veteran underwent 
nasal surgery in December 2003.  

Service connection is currently in effect for chronic 
obstructive pulmonary disease (COPD) with asthma, with a non-
compensable evaluation, which was diagnosed in March 2002.  
The Veteran is also noted to have a history of allergies, and 
he was diagnosed with allergic sinusitis in April 2003 and 
allergic rhinitis in September 2003.  Ethmoiditis was 
diagnosed in October 2003.

Thus, the evidence shows that the Veteran has recurrent 
symptoms which have been attributed to multiple respiratory 
disorders.  The Board finds that an examination is necessary 
to determine whether his symptoms are related to his service 
either directly or as secondary to another service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any 
respiratory disability.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The examiner should conduct a thorough 
examination and provide a diagnosis for any 
pathology found.  Based on the examination 
and review of the record, the examiner must 
do the following:

(a.)	Identify any current 
respiratory disorders the Veteran has 
and describe the associated 
symptomatology.  If the symptoms of 
different disorders cannot be 
reliably distinguished, the examiner 
should so indicate. 

(b.)	If the examination results in 
a diagnosis other than COPD, the 
examiner should offer an opinion as 
to the etiology of the disorder, to 
include whether it is at least as 
likely as not (a 50 percent or 
greater probability) that such 
disorder is related to active 
service, to include as secondary to 
service-connected COPD.

The examiner is requested to provide a 
rationale for any opinion provided.

2.	 Thereafter, readjudicate the claim.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




